Order entered November 19, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01041-CV
                                    No. 05-15-01042-CV
                                    No. 05-15-01043-CV
                                    No. 05-15-01044-CV

                    IN THE INTEREST OF M.W., ET AL, CHILDREN

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
  Trial Court Cause Nos. DF-10-13224-U, DF-13-18933-U, DF-14-010757-U, and DF-13-
                                      18931-U

                                          ORDER
       We GRANT Father’s November 12, 2015 second motion for extension of time to file

brief and Mother’s November 13, 2015 motion for additional time to file brief and ORDER

Father’s brief tendered to the Clerk on November 16, 2015 and Mother’s brief tendered to the

Clerk on November 13, 2015 filed as of the date of this order. Appellee’s brief is due December

9, 2015.




                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE